      Case 1:18-cv-11413-AT-SDA Document 123 Filed 10/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Anthony B. Nelson,                                                          10/15/2020

                                  Plaintiff,
                                                              1:18-cv-11413 (AT) (SDA)
                    -against-
                                                              ORDER
 Diane Argyropoulous et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby Ordered that Defendants other than MMNA (the “Non-MMNA Defendants”)

shall file their anticipated motion for summary judgment no later than November 16, 2020.

Plaintiff shall file his opposition no later than December 16, 2020 and the Non-MMNA Defendants

shall file any reply no later than December 30, 2020.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              October 15, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
